Citation Nr: 1750964	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sciatica.

2.  Entitlement to service connection an acquired psychiatric disorder (claimed as posttraumatic stress disorder), to include as secondary to service-connected right knee osteoarthritis.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to an initial rating in excess of 10 percent for service connected right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Matthew J. Lund, Esq.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from November 1996 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is still pending at the RO and has not yet been certified to the Board.

The issues of entitlement to service connection an acquired psychiatric disorder (claimed as posttraumatic stress disorder (PTSD)), to include as secondary to service-connected right knee osteoarthritis, entitlement to service connection for a right foot disability, entitlement to service connection for a left knee disability, and entitlement to an initial rating in excess of 10 percent for service connected right knee osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on his part.


FINDING OF FACT

The Veteran's sciatica did not manifest or have its onset during active service, there was no continuity of symptomatology since active service, and the disability is not otherwise linked to service.


CONCLUSION OF LAW

The criteria for service connection for sciatica have not been met.  38 U.S.C.A.
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been satisfied.  All identified outstanding evidence has been obtained to the extent possible.  


Service Connection for Sciatica

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R.
§ 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57  (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.
38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran asserts that his sciatica is related to his time in service.  No other argument or statements have been received from the Veteran indicating how his sciatica is linked to active duty.  

The Veteran's service treatment records (STRs) are negative for treatment for complaints of sciatic pain.

The Veteran's post service medical records reflect treatment for complaints of sciatica beginning in April 2011.  In March 2012 , the Veteran reported that he began experiencing his current symptoms in November 2010.  The clinical records are negative for any opinion, notation or treatment record that establishes a nexus between this condition and the Veteran's active service.

The Board finds that service connection for sciatica is not warranted.  The Veteran's STRs are negative for complaints of or treatment for sciatica.  Additionally, his post service medical records offer no evidence of continuity of symptomatology.  The first notation of treatment for sciatica is in April 2011, twelve years after his discharge from service.  There is no medical evidence associated with the file that establishes a connection or a link between the Veteran's sciatica and his time in service, nor has the Veteran asserted that a medical professional told him that the sciatica was related to an injury or disease sustained in service.

Accordingly, service connection for sciatica is not warranted.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt; however as the preponderance of the evidence is against the Veteran's claim for service connection for sciatica, the doctrine is not applicable.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for sciatica is denied.


REMAND

The Veteran is seeking service connection for a left knee disability, a right foot disability and an acquired psychiatric disorder, claimed as PTSD, as well as an increased initial evaluation of his service connected right knee disability.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends he injured his right foot and left knee in service, in the course of his military occupational specialty as a paratrooper, and has experienced symptoms relating to these injuries since that time.  The Veteran's STRs show treatment for left knee injuries and foot pain in service.

A review of the VA knee and leg examinations conducted in May and September 2012, and the VA opinion provided in November 2012 reveal no specific determinations relating to the issues of whether or not the Veteran's current claimed left knee and right foot disabilities are related to injuries he sustained in service.  The Board finds that remand is necessary to obtain new VA examinations and opinions to determine the current nature and etiology of any left knee and/or right foot disability.

After a thorough review of the electronic file, the Board finds that evidence of record also does not adequately address whether the Veteran has an acquired psychiatric disorder incurred as a result of events during service or as secondary to his service-connected disabilities.  On remand, the RO should arrange for the Veteran to be afforded a VA medical examination to clarify the nature and etiology of his claimed acquired psychiatric disorder on appeal, previously claimed as PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, with regard to the Veteran's claim for an initial increased rating for his service connected right knee disability, the Board notes that the Veteran was last afforded a VA examination in September 2012.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that the examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007). Additionally, in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the September 2012 examination is inadequate because it does not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  Furthermore, recent Court precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record, or explain why he or she could not do so.  See Sharp v. Shulkin __Vet. App.__ 2017 WL 3879425 (Sept. 6, 2017).  Accordingly, the Veteran should be afforded a contemporaneous VA examination which includes such findings and properly assesses the current level of the Veteran's service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA Medical treatment records and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his claimed disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for a VA knee examination.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.  The examiner should clearly list all current disabilities of the left knee diagnosed on examination.

The examiner should provide opinions as to the following:

a)  Whether any left knee disability, to include arthritis, is at least as likely as not (50 percent probability or greater) causally related to service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A complete rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, (s)he should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities; more specifically that his left knee disability is due to his MOS as a paratrooper.  

b)  The examiner should determine the range of motion of the Veteran's right knee, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination or flare-up should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Schedule the Veteran for a VA ankle and/or foot examination.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.  The examiner should clearly list all current disabilities of the right foot and/or right ankle diagnosed on examination.

The examiner should provide opinions as to the following:

a) Whether any right foot and/or ankle disability, to include arthritis, is at least as likely as not (50 percent probability or greater) causally related to service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A complete rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, (s)he should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities; more specifically that his right ankle/foot disability is due to his MOS as a paratrooper.

5.  Schedule the Veteran for a VA examination to clarify the nature and etiology of his claimed acquired psychiatric disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that any currently present psychiatric disability is related to his active service or is caused by his service-connected disabilities, to include his right knee disability.

b)  The examiner should provide an opinion as to whether any current or previously diagnosed psychiatric disorder is at least as likely as not (50 percent probability or greater) was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities, to include his right knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A complete rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, (s)he should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

6.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


